 

INTERCREDITOR AND COLLATERAL AGENT AGREEMENT

 

THIS INTERCREDITOR AND COLLATERAL AGENT AGREEMENT (this “Agreement”), is entered
into as of June 8, 2016 by and among QuantumSphere, Inc., a Nevada corporation
(“Borrower”), FirstFire Global Opportunities Fund LLC (the “Collateral Agent”),
and each of the secured parties whose name appears on the signature pages to
this Agreement (individually, a “Secured Party” and, collectively, the “Secured
Parties”).

 

RECITALS

 

WHEREAS, each of the Secured Parties has loaned, is loaning or will be loaning
monies to Borrower, as evidenced by 5% Secured Promissory Notes (collectively,
the “Notes”) and as more particularly described in the Note Purchase Agreement
entered into or to be entered into by and between Borrower and each Secured
Party; and

 

WHEREAS, the Notes shall be secured by certain Collateral, as such term is
defined in that certain Security Agreement dated of even date herewith among
Borrower and the Secured Parties (the “Security Agreement”) and Pledged Shares,
as such term is defined in that certain Pledge Agreement dated of even date
herewith among the Pledgors (as defined therein) and the Secured Parties; and

 

WHEREAS, it is the intention of each of the Secured Parties that his, her or its
security interests and liens against the Collateral and Pledged Shares be of
equal priority position, notwithstanding the different dates and times of his,
her or its acquisition of the Notes; and

 

WHEREAS, it is desirable to provide for the orderly administration of the
Collateral and Pledge Shares by requiring each Secured Party to appoint the
Collateral Agent, and the Collateral Agent has agreed to accept such appointment
and to receive, hold and deliver the Collateral and Pledged Shares, all upon the
terms and subject to the conditions hereinafter set forth; and

 

WHEREAS, it is desirable to allocate the enforcement of certain rights of the
Secured Parties under the Notes for the orderly administration thereof.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are mutually acknowledged, each of the Secured Parties hereby agree as
follows:

 

1. Definitions. All capitalized terms not otherwise defined herein shall the
meanings ascribed to them in the Notes and the Security Agreement, and the
Pledge Agreement.

 

2. Pari Passu Ranking. Notwithstanding the dates and times of perfection of the
security interest issued in favor of each Secured Party pursuant to the Security
Agreement and Pledge Agreement, each Secured Party’s security interest in and
lien against the collateral referred to in Schedule A of the Notes (the
“Collateral”) and the Pledged Shares shall rank pari passu, and, accordingly,
have the same and equal priority position.

 



 

  

 

  a. Seniority. As of the date hereof, subject to subsection (b) below, the
Notes and the Secured Obligations (as defined in the Security Agreement) shall
be senior to all other obligations of Borrower.         b. Subordination. The
Collateral Agent and the Secured Parties expressly agree to the subordination of
the Notes and the Secured Obligations (as defined in the Security Agreement) to
(i) that certain financing secured by Borrower from Novus Capital Group, LLC,
with outstanding principal and accrued interest in the collective amount of
$386,701 as of May 31, 2016 (the “Novus Capital Financing”).

 

3. Appointment of the Collateral Agent. The Secured Parties hereby appoint the
Collateral Agent (and the Collateral Agent hereby accepts such appointment) to
take any action including, without limitation, the registration of any
Collateral and Pledged Shares in the name of the Collateral Agent or its
nominees prior to or during the continuance of an Event of Default (as defined
in the Notes), the exercise of rights upon the occurrence and during the
continuance of an Event of Default, the application of any cash collateral
received by the Collateral Agent to the payment of the Notes, the making of any
demand under the Notes or the Security Agreement or Pledge Agreement, the
exercise of any remedies given to the Secured Parties pursuant to the Notes and
the exercise of any authority pursuant to the appointment of the Collateral
Agent as an attorney-in-fact pursuant to the Notes that the Collateral Agent
deems necessary or proper for the administration of the Collateral or the
Pledged Shares pursuant to the Notes. The Collateral Agent may also exercise in
respect of the Collateral and Pledged Shares, in addition to other rights and
remedies provided for in the Notes and the Security Agreement or otherwise
available to it, all the rights and remedies of a secured party under applicable
law. Upon disposition of the Collateral or the proceeds of the Pledged Shares in
accordance with the Notes and the Security Agreement or Pledge Agreement, the
Collateral Agent shall promptly distribute any cash or Collateral or Pledged
Shares in accordance with the Notes. Borrower must notify the Collateral Agent
in writing of the issuance of Notes to the Secured Parties. The Collateral Agent
will not be required to act hereunder in connection with Notes the issuance of
which was not disclosed in writing to the Collateral Agent nor will the
Collateral Agent be required to act on behalf of any assignee of Notes without
the written consent of the Collateral Agent. The foregoing grant of rights to
the Collateral Agent shall in no way limit each Noteholder’s ability to exercise
rights granted to it pursuant to the Note or other agreements entered into in
connection therewith on its own behalf without any action being taken by the
Collateral Agent.

 



 

  

 

4. Actions by Secured Parties.

 

  a. Certain Actions. Each of the Secured Parties covenants and agrees that each
Noteholder shall have the right, but not the obligation, to undertake the
following actions:

 

  (i) Acceleration. If an Event of Default occurs, after the applicable cure
period, if any, each Noteholder may, or may instruct the Collateral Agent to,
provide to Borrower notice to cure such default and/or declare the unpaid
principal amount of its Note to be due and payable, together with any and all
accrued interest thereon and all costs payable pursuant to such Notes;        
(ii) Enforcement. Upon the occurrence of any Event of Default after the
applicable cure period, if any, each Noteholder may on its own behalf or a
Majority in Interest may instruct the Collateral Agent to proceed to protect,
exercise and enforce, on behalf of itself or all the Secured Parties, their
rights and remedies under the Notes , Security Agreement and Pledge Agreement
against Borrower, and such other rights and remedies as are provided by law or
equity;

 

  b. Further Actions. A Majority in Interest may instruct the Collateral Agent
to take any action that it may take under this Agreement by instructing the
Collateral Agent in writing to take such action on behalf of all the Secured
Parties.         c. Majority in Interest. For so long as any obligations remain
outstanding on the Notes, Majority in Interest for the purposes of this
Agreement and the Notes , Security Agreement and Pledge Agreement shall mean
Secured Parties who hold not less than fifty and one-tenth percent (50.1%) of
the outstanding principal amount of the Notes, excluding any principal amount of
Notes held beneficially or of record by Borrower.         d. Effect of
Instruction. The Collateral Agent shall be bound by, and subject to, any
limitation or restrictions on the exercise of its rights, powers or discretion
set forth in any instruction it receives from a Majority in Interest (it being
understood that each Noteholder on behalf of itself shall have the right to
direct and control the election, exercise and enforcement of its rights and
remedies under the Notes and the Security Agreement and Pledge Agreement against
Borrower (including without limitation the commencement, conduct or settlement
of any litigation, foreclosure or other action or proceeding, and the voting of
any securities) without unduly restricting the Collateral Agent’s ability, if so
instructed, to conduct the orderly marketing and sale of any assets or
securities of Borrower that may be subject to sale upon foreclosure, settlement
or otherwise.

 

5. Power of Attorney.

 

  a. To effectuate the terms and provisions hereof, the Secured Parties hereby
appoint the Collateral Agent as their attorney-in-fact (and the Collateral Agent
hereby accepts such appointment) for the purpose of carrying out the provisions
of this Agreement         b. All acts done under the foregoing authorization are
hereby ratified and approved and neither the Collateral Agent nor any designee
nor agent thereof shall be liable for any acts of commission or omission, for
any error of judgment, for any mistake of fact or law except for acts of gross
negligence or willful misconduct.

 



 

  

 

  c. This power of attorney, being coupled with an interest, is irrevocable
while this Agreement remains in effect.

 

6. Reliance on Documents and Experts. The Collateral Agent shall be entitled to
rely upon any notice, consent, certificate, affidavit, statement, paper,
document, writing or communication (which may be by telegram, cable, telex,
telecopier, or telephone) reasonably believed by it to be genuine and to have
been signed, sent or made by the proper person or persons, and upon opinions and
advice of its own legal counsel, independent public accountants and other
experts selected by the Collateral Agent.

 

7. Actions.

 

  a. The Secured Parties agree (which agreement shall survive any termination of
this Agreement) to indemnify the Collateral Agent, from and against any and all
liabilities, obligations, losses, damages, claims, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may at any time be imposed on, incurred by, or asserted against
the Collateral Agent in any way relating to or arising out of this Agreement,
the Notes and any other agreement relating thereto, including the reimbursement
of the Collateral Agent for all reasonable out-of-pocket expenses (including
attorneys’ fees and expenses) incurred by the Collateral Agent hereunder or in
connection herewith or in enforcing the obligations of Borrower under this
Agreement and the Notes, in all cases as to which the Collateral Agent is not
reimbursed by Borrower; provided, that none of the Secured Parties, expressly
excluding the Collateral Agent, shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements determined by a court of
competent jurisdiction in a final proceeding to have resulted solely from the
Collateral Agent’s gross negligence or willful misconduct. The Collateral Agent
shall not be required to take or omit to take any action hereunder or under the
Notes, or to prosecute or defend any suit in respect of this Agreement or any of
the Notes, or any other agreement relating thereto, unless indemnified to its
reasonable satisfaction by the Secured Parties against loss, costs, liability,
and expense. The Collateral Agent may delegate its duties hereunder to
affiliates, agents, attorneys-in-fact and receivers (which term includes
receivers as managers) selected in good faith by the Collateral Agent.

 



 

  

 

  b. Exculpation.

 

  (i) The Collateral Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement, and the Collateral Agent shall not by
reason of this Agreement or any of the Notes (or otherwise) be a trustee for any
Secured Party or have any fiduciary obligation to any Secured Party or any of
their affiliates. Neither the Collateral Agent nor any of its directors,
partners, members, managers, officers, employees or agents (collectively, the
“Related Parties”) shall be liable to any Secured Party for any action taken or
omitted to be taken by it under this Agreement and the Notes, or in any
agreements delivered in connection therewith, or in connection herewith or
therewith, except for its own willful misconduct or gross negligence, nor shall
the Collateral Agent or any Related Parties be responsible for any recitals or
representations or warranties herein or therein or in any other agreement
delivered in connection therewith, or for the effectiveness, enforceability,
validity or due execution of any of this Agreement, the Notes or in any other
agreement delivered in connection therewith, nor for the creation, perfection or
priority of any security interests purported to be created under any of the
Notes or the validity, genuineness, enforceability, existence, value or
sufficiency of any Collateral or Pledged Shares, nor shall the Collateral Agent
or any Related Parties be obligated to make any inquiry respecting the
performance by Borrower of its obligations hereunder or thereunder or in any
other agreement delivered in connection therewith. Any such inquiry by the
Collateral Agent shall not obligate it to make any further inquiry or to take
any action. The Collateral Agent shall be entitled to rely upon advice of
counsel concerning legal matters and upon any notice, consent, certificate,
statement, or writing which they believe to be genuine and to have been
presented by a proper Person. The Collateral Agent shall not be responsible for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it with reasonable care.         (ii) The Collateral Agent shall be entitled to
rely upon any certification, notice or other communication (including any
thereof by email, telex, telecopy, telegram or cable) reasonably believed by it
to be genuine and correct and to have been signed or sent by or on behalf of the
proper person or persons, and upon advice and statements of legal counsel
(including counsel to Borrower), independent accountants and other experts
selected by the Collateral Agent with reasonable care. As to any matters not
expressly provided for by this Agreement, the Collateral Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder in
accordance with instructions signed by all Secured Parties, in its capacity as
agent of the Secured Parties, and any action taken or failure to act pursuant
thereto, shall be binding on all of the Secured Parties.         (iii) The
Collateral Agent shall not be required to take any action that is in its opinion
contrary to law or to the terms of this Agreement and the Notes, or which would
in its opinion subject it or any of its Related Parties to liability. The
Collateral Agent shall, in all cases, be fully justified in failing or refusing
to act hereunder and under the Notes unless it shall be fully indemnified to its
reasonable satisfaction against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.      
  (iv) The Collateral Agent may deem and treat the payee of any promissory note
or other evidence of indebtedness relating to the Notes as the owner thereof for
all purposes hereof unless and until a written notice of the assignment or
transfer thereof, signed by such payee and in form reasonably satisfactory to
the Collateral Agent, shall have been filed with the Collateral Agent. Any
request, authority or consent of any Person who at the time of making such
request or giving such authority or consent is the holder of any such note or
other evidence of indebtedness shall be conclusive and binding on any subsequent
holder, transferee or assignee of such note or other evidence of indebtedness
and of any note or notes or other evidences of indebtedness issued in exchange
therefor.

 



 

  

 

  c. Successor. The Collateral Agent may resign at any time upon at least 30
days’ notice to the Secured Parties. If the Collateral Agent at any time shall
resign, the Secured Parties, by majority consent, may appoint another mutually
agreed Secured Party as a successor to the Collateral Agent. If the Secured
Parties do not make such appointment within ten (10) business days prior to the
scheduled resignation date of the Collateral Agent, the retiring Collateral
Agent shall appoint a new Collateral Agent from the Secured Parties or, if no
Secured Party accepts such appointment, from among commercial banking
institutions or trust institutions generally. In furtherance of the foregoing,
upon the announcement that the Collateral Agent will resign in its capacity as
the Collateral Agent, each of the Secured Parties agrees to use its best efforts
to promptly appoint another Collateral Agent. Upon the acceptance of any
appointment as the Collateral Agent hereunder, such successor Collateral Agent
shall be entitled to receive from the retiring Collateral Agent such documents
of transfer and assignment as such successor Collateral Agent may reasonably
request, and shall thereupon succeed to and become vested with all rights,
powers, privileges and duties of the retiring Collateral Agent, and the retiring
Collateral Agent shall be discharged from its duties and obligations under this
Agreement and the Notes. After the retiring Collateral Agent’s resignation
hereunder as the Collateral Agent, the provisions of this Section 3 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
the Collateral Agent under this Agreement and the Notes, and any other agreement
relating thereto.

 

8. Application of Proceeds.

 

  a. Any and all amounts actually received by the Collateral Agent in connection
with the enforcement of the Notes, shall, promptly upon receipt by the
Collateral Agent, be applied:

 

  (i) First, to the payment in full of all amounts owing to the Collateral Agent
in respect of any fees and expenses (including attorneys’ fees and expenses and
fees and expenses of its agents) incurred by or on behalf of the Collateral
Agent as a result of administering this Agreement or the Collateral or
exercising any rights (including foreclosure of the Collateral) in its capacity
as Collateral Agent;         (ii) Second, following payment of all obligations
under clause (i), between and among each of the Secured Parties on a pro rata
basis, computed using the then outstanding indebtedness, of both principal and
accrued interest, of Borrower to each of the Secured Parties, as of the date of
such distribution. Until the proceeds are so distributed, the Collateral Agent
shall hold the proceeds in trust for the benefit of each of the Secured Parties;
and         (iii) Third, to Borrower unless otherwise directed by a court of
competent jurisdiction.

 



 

  

 

  b. The priorities of allocation set forth in Section 7-(a) above shall apply
in all circumstances, including with respect to any distribution made in any
case or proceeding under any bankruptcy law or insolvency law involving
creditors’ rights generally.         c. If any Secured Party (an “Excess Party”)
shall obtain any payment or other recovery (whether voluntary, involuntary, by
application of setoff, or otherwise) as a result of the realization, sale or
other remedial disposition of, or foreclosure on, any Collateral or Pledged
Shares in excess of the amount it is then entitled to receive under the terms of
this Agreement, such Excess Party shall hold such amount in trust for the
ratable benefit of the other Secured Parties in accordance with the terms of
this Agreement and shall pay an amount equal to such excess to the Collateral
Agent for distribution to the Secured Parties in accordance with the terms of
this Agreement.

 

9.

 

  a. In the event of any ambiguity or uncertainty hereunder or in any notice,
certificate, instruction or other communication received by the Collateral Agent
hereunder, the Collateral Agent may, in its sole discretion, refrain from taking
any action other than retain possession of the Collateral and Pledged Shares ,
unless the Collateral Agent receives written instructions, signed by the
Majority in Interest, or an opinion of counsel of Borrower reasonably
satisfactory to it, which eliminates such ambiguity or uncertainty.

 



 

  

 

  b. In the event of any dispute between or conflicting claims by or among
Borrower, the Secured Parties and/or the Collateral Agent and/or any other
person or entity with respect to any Collateral or Pledged Shares , the
Collateral Agent shall be entitled, in its sole discretion, to refuse to comply
with any and all claims, demands or instructions with respect to such Collateral
or Pledged Shares so long as such dispute or conflict shall continue, and
Collateral Agent shall not be or become liable in any way to Borrower or the
Secured Parties for failure or refusal to comply with such conflicting claims,
demands or instructions. The Collateral Agent shall be entitled to refuse to act
until, in its sole discretion, such conflicting or adverse claims or demands
shall have been determined by a final order, judgment or decree of a court of
competent jurisdiction, which order, judgment or decree is not subject to
appeal, or settled by agreement between the conflicting parties as evidenced in
a writing satisfactory to Collateral Agent. The Collateral Agent may, in
addition, elect, in its sole discretion, to commence an interpleader action or
seek other judicial relief or orders as it may deem, in its sole discretion,
necessary. The costs and expenses (including reasonable attorneys’ fees and
expenses) incurred in connection with such proceeding shall be paid by, and
shall be deemed an obligation of Borrower.

 

10. Further Assurances. Each party agrees to execute such other documents,
instruments, agreements and consents, and take such other actions as may be
reasonably requested by the other parties hereto to effectuate the purposes of
this Agreement.

 

11. Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed telex, e-mail or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent as follows:

 

  If to the Collateral Agent: FirstFire Global Opportunities Fund LLC     1040
First Avenue, Suite 190     New York, New York 10022         If to Borrower:
QuantumSphere, Inc.     2905 Tech Center Dr.     Santa Ana, CA 92705    
Facsimile: 714-545-6265

 

or to such other address or telecopy number as the party to whom notice is to be
given may have furnished to the other party in writing in accordance herewith.

 

12. Amendments and Waivers. No modification, amendment or waiver of any
provision of, or consent required by, this Agreement, nor any consent to any
departure herefrom, shall be effective unless it is in writing and signed by
each of the parties hereto. Such modification, amendment, waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.

 



 

  

 

13. Exclusivity and Waiver of Rights. No failure to exercise and no delay in
exercising on the part of any party, any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege preclude any other right, power or privilege. The
rights and remedies herein provided are cumulative and are not exclusive of any
other rights or remedies provided by law.

 

14. Invalidity. Any term or provision of this Agreement shall be ineffective to
the extent it is declared invalid or unenforceable, without rendering invalid or
enforceable the remaining terms and provisions of this Agreement.

 

15. Headings. Headings used in this Agreement are inserted for convenience only
and shall not affect the meaning of any term or provision of this Agreement.

 

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original instrument, but all of which
collectively shall constitute one and the same agreement.

 

17. Assignment. This Agreement and the rights and obligations hereunder shall
not be assignable or transferable by the any of the parties without the prior
written consent of the other parties.

 

18. Survival. Unless otherwise expressly provided herein, all representations
warranties, agreements and covenants contained in this Agreement shall survive
the execution hereof and shall remain in full force and effect until the
earliest to occur of (a) the payment in full of the Notes, and (b) the
conversion of the principal and accrued and unpaid interest and all other
amounts owing under the Notes into equity securities of Borrower.

 

19. Miscellaneous. This Agreement shall inure to the benefit of each of the
parties hereto and all their respective successors and permitted assigns.
Nothing in this Agreement is intended or shall be construed to give to any other
person, firm or corporation any legal or equitable right, remedy or claim under
or in respect of this Agreement or any provision herein contained.

 

20. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAWS PROVISIONS).

 

21. CONSENT TO JURISDICTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE NON- EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK. EACH OF THE PARTIES HERETO AGREES THAT ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY MUST BE LITIGATED EXCLUSIVELY IN ANY SUCH STATE OR FEDERAL
COURT, AND ACCORDINGLY, EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH LITIGATION IN ANY SUCH COURT.

 



 

  

 

22. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH OF THE PARTIES HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND EACH OF THE OTHER PARTIES HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 22.

 

23. Attorneys’ Fees. In the event that any suit or action is instituted to
enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

 

24. Entire Agreement. This Agreement contains the entire agreement among the
parties with respect to the transactions contemplated by this Agreement and
supersedes all prior agreements or understandings among the parties.

 

[SIGNATURE PAGE(S) FOLLOW]

 



 

  

 

IN WITNESS WHEREOF, this Intercreditor Agreement has been executed as of the
date first set written above.

 

“SECURED PARTIES”         FIRSTFIRE GLOBAL OPPORTUNITIES FUND, LLC         By:  
  Name:     Title:           PURITAN PARTNERS, LLC         By:     Name:    
Title:           ROCKWELL CAPITAL PARTNERS, INC.         By:     Name:    
Title:                 By: TOMER COHEN               By: FRANCIS POLI        
“COLLATERAL AGENT”         FIRSTFIRE GLOBAL OPPORTUNITIES FUND, LLC         By:
    Name:     Title:           “BORROWER”         QUANTUMSPHERE, INC.,   a
Nevada corporation         By: Kevin D. Maloney   Title: Chief Executive Officer
& President  

 



 

  

